Exhibit 99.1 Contact: Media Contact: Sylvia Wheeler Angela Bitting Sr. VP, Corporate Affairs & Investor Relations press@aduro.com Aduro Biotech Reports Third Quarter 2016 Financial Results BERKELEY, Calif., November 2, 2016 – Aduro Biotech, Inc. (NASDAQ: ADRO) today reported financial results for the third quarter 2016. Net loss for the three months ended September 30, 2016 was $35.1 million, or $0.54 per share, and for the nine months ended September 30, 2016 net loss was $61.6 million, or $0.96 per share, compared to a net income of $0.6 million, or $0.01 per share, and net loss of $42.3 million, or $1.09 per share respectively, for the same periods in 2015.
